                              UNITED STATES DISTRICT COURT

                                       DISTRICT OF ALASKA



UNITED STATES OF AMERICA
                                                                Case No. 3:20-mj-00459-MMS

                                  Plaintiff(s),           MOTION AND APPLICATION OF
                vs.                                       NON-ELIGIBLE ATTORNEY FOR
JEFFREY HASTINGS                                           PERMISSION TO APPEAR AND
                                                              PARTICIPATE IN THE
                                                         UNITED STATES DISTRICT COURT
                                  Defendant(s).           FOR THE DISTRICT OF ALASKA


        To the Honorable Judge of the above-entitled court:

        I, Michael S. Dry                              , hereby apply for permission to appear and
                (name)
participate as counsel for Jeffrey Hastings                             , defendant                  ,
                                (Name of party)                             (plaintiff/defendant)
in the above-entitled cause pursuant to Rule 83.1 of the Local Rules for the United States

District Court, District of Alaska.

        I hereby apply for permission to appear and participate as counsel WITHOUT

ASSOCIATION of local counsel because [check whichever of the following boxes apply, if

any]:

        I am a registered participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        I have concurrently herewith submitted an application to the Clerk of the Court for

        registration as a participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        For the reasons set forth in the attached memorandum.




          Case 3:20-mj-00459-MMS Document 6 Filed 09/14/20 Page 1 of 3
                                                OR

        I hereby designate                                     , a member of the Bar of this court,
                                      (Name)
who maintains an office at the place within the district, with whom the court and opposing

counsel may readily communicate regarding conduct of this case.

        DATE: September 14, 2020


                                                                     (Signature)
                                                                     Michael S. Dry
                                                                     (Printed Name)


                                                      2200 Pennsylvania Ave NW
                                                                     (Address)

                                                      Washington, DC 20037
                                                                     (City/State/Zip)

                                                      202-639-6525
                                                                     (Telephone Number)


                                                      mdry@velaw.com
                                                                     (e-mail address)


                                    Consent of Local Counsel*

        I hereby consent to the granting of the foregoing application.

DATE:

                                                                     (Signature)



                                                                     (Printed Name)



                                                                     (Address)



                                                                     (City, State, Zip)



                                                                     (Telephone)


        (*Member of the Bar of the United States District Court for the District of Alaska)




          Case 3:20-mj-00459-MMS Document 6 Filed 09/14/20 Page 2 of 3
                                            DECLARATION OF NON-ELIGIBLE ATTORNEY
             Full Name: Michael Steven Dry
             Business Address: 2200 Pennsylvania Ave NW                               , Washington, DC 20037
                                                       (Mailing/Street)                                (City, State, ZIP)
             Residence:              2001 Clarendon Blvd #430                         , Arlington, VA 22201
                                                       (Mailing/Street)                                (City, State, ZIP)
             Business Telephone: 202-639-6525                             e-mail address: mdry@velaw.com
             Other Names/Aliases:
             Jurisdictions to Which Admitted and year of Admission:
                          Virginia            1111 East Main Street, Suite 700, Richmond, VA 23219                          2002
                           (Jurisdiction)                                         (Address)                                        (Year)
                          District of Columbia             901 4th Street, NW, Washington, DC 20001                         2017
                           (Jurisdiction)                                         (Address)                                        (Year)
  (a) E.D. Va., (b) D.D.C.; (a) 701 E Broad St, Richmond, VA 23219, (b) 333 Constitution Ave. NW, Washington, DC 20001; (a) 2003, (b) 2018
                           (Jurisdiction)                                         (Address)                                        (Year)
United States Court of Appeals for the Fourth Circuit               1100 East Main Street, Suite 501, Richmond, VA 23219                    2003
                           (Jurisdiction)                                         (Address)                                        (Year)

             Are you the subject of any pending disciplinary proceeding in any jurisdiction to which admitted?
             Yes            No              (If Yes, provide details on a separate attached sheet)
             Have you ever been suspended from practice or disbarred in any jurisdiction to which admitted?
             Yes            No              (If Yes, provide details on a separate attached sheet)
             In accordance with Local Rule 83.1, I certify I have read the District of Alaska local rules by
             visiting the court's website at http://www.akd.uscourts.gov and understand that the practices and
             procedures of this court may differ from the practices and procedures in the courts to which I am
             regularly admitted.
             A Certificate of Good Standing from a jurisdiction to which I have been admitted is attached.
             Pursuant to 28 U.S.C. §1746, I hereby declare under penalty of perjury that the foregoing
             information is true, correct, and accurate.
             Dated: September 14, 2020

                                                                                              (Signature of Applicant)




                        Case 3:20-mj-00459-MMS Document 6 Filed 09/14/20 Page 3 of 3
